Opinion filed January 26, 2006












 








 




Opinion filed January 26, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00271-CR 
                                                    __________
 
                                     EFREN
PIEDRA JR., Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                 On
Appeal from the Criminal District Court No. 5
 
                                                          Dallas
County, Texas
 
                                              Trial
Court Cause No. F-0453998-L

 
                                                                   O
P I N I O N
 
This is an appeal from a judgment adjudicating
guilt.  Efren Piedra Jr. originally
entered a plea of guilty to the offense of aggravated assault on a public
servant.  A plea bargain agreement was
not reached.  The trial court deferred
the adjudication of guilt,  placed
appellant on community supervision for ten years, and assessed a $500 fine.  At the hearing on the State=s motion to adjudicate, appellant
entered pleas of true to the allegations that he violated the terms and
conditions of his community supervision. 
The trial court found the allegations to be true, revoked appellant=s community supervision, adjudicated
his guilt, and sentenced appellant to confinement for twenty-five years.  We affirm.




Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has provided appellant with a copy of
the brief and advised appellant of his right to review the record and file a
response to counsel=s
brief.  A response has not been
filed.  Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 
(1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969); Eaden v. State, 161 S.W.3d 173 (Tex.App.CEastland 2005, no pet.).
Following the procedures outlined in Anders,
we have independently reviewed the record; and we agree that the appeal is
without merit.  We note that Tex. Code Crim. Proc. Ann. art. 42.12, ' 5(b) (Vernon Supp. 2005) precludes an
appeal challenging the trial court=s
determination to proceed with the adjudication of guilt.  Phynes v. State, 828 S.W.2d 1 (Tex.
Crim. App. 1992); Olowosuko v. State, 826 S.W.2d 940 (Tex. Crim. App.
1992).
The motion to withdraw is granted, and the
judgment is affirmed.
 
PER CURIAM
 
January 26, 2006
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of: Wright, C.J., and
McCall,
J., and Strange, J.